DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/28/20 has been entered.  Claims 1 and 11 are amended.  Claims 1- 12 are pending and being addressed by this Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 includes Non-Patent Literature Document No. 3 previously missing from the IDS filed 8/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendment obviates the claim objection in the Non-Final Office Action, mailed 8/19/20.
Applicant’s arguments, see Remarks, filed 10/28/20, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by McDonell have been fully considered and are persuasive because McDonell does not disclose the newly added limitation regarding wherein the supply port, first control port, and interaction region are configured such that when the first control port  (See below rejection under 35 U.S.C. 112(b)) introduces the first control jet and the supply port introduces the power stream into the interaction region, the first control jet physically combines with the power stream in the interaction region and redirects the 
Claim Objections
Claim 10 is objected to because of the following informalities:  lines 3- 4 should be amended from “the second control portion” to - - the second control port - - .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the supply port, first control port, and interaction region are configured such that when the first control jet introduces the first control jet” in lines 26- 28.  It is unclear how the first control jet introduces the first control jet.  It is believed that applicant made a typographical error, and for the purposes of examination, the Office is interpreting the limitation to actually mean - - wherein the supply port, first port introduces the first control jet- - .  Claims 2- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonell (US Pub. No. 2014/0171995 B1) in view of Boothe (US Pat. No. 3,181,546).








    PNG
    media_image1.png
    982
    888
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    581
    889
    media_image2.png
    Greyscale

Regarding claim 1 in light of the rejection under 35 U.S.C. 112(b) above and regarding claims 3- 10, McDonell discloses a vitrectomy probe comprising: 
a body (133) (Fig. 2) defining a first diaphragm chamber (A) (See Annotated Fig. 2) (P. [0032]); 
a cutter (128) (Figs. 2- 3) comprising:
a tubular outer cutter (156) (Fig. 3) coupled at a proximal end of the body (PE) (See Annotated Fig. 2 - - above dashed line is proximal end of body (133)); and 
a tubular inner cutter (158) (Fig. 3) disposed within the tubular outer cutter (156) and movable therewithin (P. [0034]);
an actuating mechanism (126) (Fig. 2) (P. [0030]) comprising:

a fluidic amplifier (130, 502) (Figs. 2, 5) (Ps. [0010], [0048] - - fluidic piloted valve is interpreted as a fluidic amplifier and base 502 forms a part of the piloted valve shown in Fig. 2) comprising:
an interaction region (520) (Fig. 5 - - entire cavity indicated at 520) (P. [0049]);
a supply port (522) (Fig. 5) in fluid communication with the interaction region (520) (P. [0049]), the supply port (522) operable to introduce a power stream of fluid into the interaction region (520) (See Fig. 5);
a first control port (536) (Fig. 5) (P. [0050]) in fluid communication with the interaction region (520), the first control port (536) operable to introduce a first control jet of fluid (described, not shown) (P. [0050] - -pilot ports 536, 538 are also formed in the base 502 and are disposed to provide pilot pressure on ends of the spool 500 in a manner that moves the spool 500 back and forth within the valve chamber 520) into the interaction region (520);
a vent port (132) (Fig. 2) (P. [0036]) through which fluid is vented from the fluidic amplifier (130, 502);
a splitter (500) (Fig. 5) (P. [0048] - - spool 500 in base 502 forms a part of the piloted valve shown in Fig. 2) disposed at a distal end of the 
a first vent line (528) (Fig. 5) (P. [0049] - -exhaust passage is interpreted as vent line) fluidically coupled to the first outlet of the interaction region (524) and fluidically coupled to the vent port (132) (P. [0049]).
(claim 7) McDonell further discloses further comprising:
a second diaphragm chamber (B) (See Annotated Fig. 2) (P. [0032]) disposed adjacent to a second side of the flexible diaphragm (159), the second outlet (526) fluidically coupled to the second diaphragm chamber (B) (P. [0049]); and
a second vent line (530) (Fig. 2) (P. [0049] - -exhaust passage is interpreted as vent line) extending from the second outlet (526) to the vent port (132) (P. [0049]).
McDonell does not disclose
(claims 1, 3- 6 and 8- 10) wherein the supply port, first control port, and interaction region are configured such that when the first control port introduces the first control jet and the supply port introduces the power stream into the interaction region, the first control jet physically combines with the power stream in the interaction region 
However, Boothe discloses a fluidic amplifier that operates any suitable fluid operated device (Col. 1, l. 8- 10; Col. 4, l. 8- 15)
(claim 1) wherein the supply port (13) (Fig. 1) (Col. 3, l. 26- 28), first control port (17) (Fig. 1) (Col. 3, l. 37- 52), and interaction region (21) (Fig. 1) (Col. 3, l. 47- 52) are configured such that when the first control port (17) introduces the first control jet and the supply port (13) introduces the power stream into the interaction region (21), the first control jet physically combines with the power stream in the interaction region (21) and redirects the power stream such that a majority of the combined stream is directed to the first outlet (23) (Fig. 1) (similarly to applicant’s claimed invention, when the control jet supplied to the first control port (17) is active, the control jet from the first control port (17) interacts with the power stream from the supply port (12) within the interaction region (21) and resulting flow passes over the splitter (24) (Fig. 1) in such a way that the majority of the flow is redirected to the first outlet (23)) (see applicant’s Specification P. [0061]; also see Boothe describing redirecting of flow - - Col. 3, l. 47- 68 - - if fluid pressure is introduced into the slot 15 and is increased above a certain value, then the jet will be detached from the wall 19 and will flip into attachment with the side wall 20 and . .  .to detach the jet from the wall 20 fluid pressure must be introduced into the slot 16 and increased above a certain level at which time the jet will detach from wall 20 and flip to the wall 19);

(claim 4) wherein the splitter (24, 44) (See Annotated Fig. 1 identifying protrusion at 44 as S1) is offset from the supply port (13) such that the splitter (24, 44) redirects a flow from the supply port (13) into the second outlet (22) (Fig. 1);
(claim 5) wherein the interaction region (21) comprises a sidewall (19, 20) (Fig. 1) shaped to promote attachment of the power stream to the sidewall (19, 20) (Col. 3, l. 47- 68);
(claim 6) wherein the splitter (24) is aligned with the supply port (13) such that the splitter (24, 44- S1, 44- S2) redirects a flow from the supply port (13) substantially equally into the first outlet (23) and the second outlet (22) (Col. 3, l. 47- 68 - - without control jet, sidewall (19, 20) and flipping would not be in effect);
(claim 8) wherein the splitter (24, 44) (See Annotated Fig. 1 identifying protrusion at 44 as S2) is offset from the supply port (13) such that the splitter (24) redirects a flow from the supply port (13) into the first outlet of the interaction region (23);
(claim 9) wherein the interaction region (21) comprises a sidewall (19, 20) (Fig. 1) shaped to promote attachment of the power stream to the sidewall (19, 20) (Col. 3, l. 47- 68);
(claim 10) when the Boothe fluidic amplifier is combined with the vitrectomy probe associated with McDonell, 

wherein the splitter (24) is aligned with the supply port (13) such that the splitter (24) divides a power stream flow from the supply port (13) substantially equally into the first outlet of the interaction region (23) and the second outlet of the interaction region (22) (Col. 3, l. 47- 68 - - without control jet, sidewall (19, 20) and flipping would not be in effect).
The fluid amplifier taught by Boothe performs the same function of operating any suitable fluid operated device (Boothe - - Col. 1, l. 8- 10; Col. 4, l. 8- 15) as the fluidic piloted valve disclosed by McDonell (McDonell - - Ps. [0010], [[0030], 0048] - - fluidic piloted valve is interpreted as a fluidic amplifier and base 502 forms a part of the piloted valve shown in Fig. 2 used for operating a cutter 128).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (fluid amplifier) for another (fluidic piloted valve) since the substitution would have yielded predictable results, namely, operating any suitable fluid operated device such as a cutter.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Additionally, it would have been obvious to one having ordinary skill in the art to modify the fluidic piloted valve used for operating a fluid operated cutter associated with McDonell such that it allows for the first control jet to physically combine with the power stream in the interaction region and to redirect the power stream such that a majority of the combined stream is directed to the first outlet leading to a diaphragm chamber 
Regarding claim 2, McDonell in view of Boothe discloses the apparatus of claim 1, McDonell further discloses further comprising a spring (S) (See Annotated Fig. 2) positioned on a second side of the flexible diaphragm (159) opposite the first side, the spring (S) configured to apply a biasing force to the flexible diaphragm (159) (Ps. [0048], [0051]).
Regarding claim 11, McDonell discloses a method for actuating a cutter (128) (Figs. 2- 3) of a vitrectomy probe (112) (Fig. 2), the method comprising:
supplying a power stream (522) (Fig. 5) to a fluidic amplifier (130, 502) (Figs. 2, 5) (Ps. [0010], [0048] - - fluidic piloted valve is interpreted as a fluidic amplifier and base 502 forms a part of the piloted valve shown in Fig. 2) disposed within the vitrectomy probe (112), a tubular inner cutter of the cutter (158) (Fig. 3) disposed in a first position when the power stream (522) is supplied to the fluidic amplifier (130, 502) (Ps. [0011], [0034]- [0035], [0051]); and
selectively supplying a control jet (described, not shown) (P. [0050] - -pilot ports 536, 538 are also formed in the base 502 and are disposed to provide pilot pressure on 
McDonell does not disclose 
(claim 11) selectively supplying a control jet to the fluidic amplifier such that when the control jet is supplied, the control jet and power stream physically combine and the combined stream is redirected from a first path to a second path within the fluidic amplifier to actuate the tubular inner cutter from the first position to a second position, and when the control jet is not supplied, the power stream is returned to the 
However, Boothe discloses a fluidic amplifier that operates any suitable fluid operated device (Col. 1, l. 8- 10; Col. 4, l. 8- 15) such that when Boothe is combined with McDonell
(claim 11) the control jet and power stream physically combine and the combined stream is redirected from a first path (22) (Fig. 1) to a second path (23) (Fig. 1) within the fluidic amplifier (similarly to applicant’s claimed invention, when the control jet supplied to the first control port (17) is active, the control jet from the first control port (17) interacts with the power stream from the supply port (12) within the interaction region (21) and resulting flow passes over the splitter (24) (Fig. 1) in such a way that the majority of the flow is redirected to the first outlet (23)) (see applicant’s Specification P. [0061]; also see Boothe describing redirecting of flow - - Col. 3, l. 47- 68 - - if fluid pressure is introduced into the slot 15 and is increased above a certain value, then the jet will be detached from the wall 19 and will flip into attachment with the side wall 20 and . .  .to detach the jet from the wall 20 fluid pressure must be introduced into the slot 16 and increased above a certain level at which time the jet will detach from wall 20 and flip to the wall 19).
The fluid amplifier taught by Boothe performs the same function of operating any suitable fluid operated device (Boothe - - Col. 1, l. 8- 10; Col. 4, l. 8- 15 - - example valve 25 shown in Fig. 1 is formed in an associated structure) as the fluidic piloted valve disclosed by McDonell (McDonell - - Ps. [0010], [[0030], 0048] - - fluidic piloted valve is interpreted as a fluidic amplifier and base 502 forms a part of the piloted valve shown in 
Additionally, it would have been obvious to one having ordinary skill in the art to modify the method of using a fluidic piloted valve for operating a fluid operated cutter associated with McDonell such that it allows for the control jet and power stream physically combine and the combined stream is redirected from a first path to a second path within the fluidic amplifier such that the fluid actuator taught by Boothe would actuate the tubular inner cutter associated with McDonell from the first position to a second position, and when the control jet is not supplied, the power stream is returned to the first path within the fluidic amplifier, causing the tubular inner cutter to return to the first position because it would form a boundary layer or Coanda Effect device that would permit the entrainment of fluid adjacent the side walls to effect attachment of the jet to a selected one of the side walls (Boothe - - Col. 1, l. 30- 31; Col. 2, l. 41- 47).  The motivation for the modification would have been to improve considerably the pressure recovery and stability of the power stream, thereby improving the effectiveness of a fluid operated device such as a cutter (Boothe - -Col. 2, l. 41- 47).  
Regarding claim 12, McDonell in view of Boothe discloses the method of claim 11, McDonell further disclosing further comprising:
determining a desired cutting rate of the cutter (128) (P. [0045]);

setting the desired cutting rate for the cutter by setting the control jet (described, not shown) (P. [0050] - -pilot ports 536, 538 are also formed in the base 502 and are disposed to provide pilot pressure on ends of the spool 500 in a manner that moves the spool 500 back and forth within the valve chamber 520) to a desired frequency (Ps. [0028], [0039], [0045], [0056] - - the pressure pulse generator 122 cycles to set the desired cutting rate of the vitrectomy probe 112, pulses correspond to the cut rate, and pilot control signal allows the signal or pilot line to be pulsed at higher, desired frequencies).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                             
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771